LawOfficeofFrank B. Suhr
                                    Attorney at Law
                              473 S. Seguin Ave., Ste. 100
                              New Braunfels, Texas 78130

                  Telephone (830) 625-4345         Fax/Metro (830) 606-4511
                                                                                   'I-^Uin

                                        May 22,2015                               H^SSU
                                                                              *»** $8 2015
Honorable ChristopherA. Prine, Clerk                                      cleRk
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066

         RE:   Cause No. 01-14-00106CV; Henry L. Maher vs. Cynthia June Maher; In the
               First Court ofAppeals, Houston, Texas; Trial Court No. C2011-0263D, In the
               433rd Judicial District Court of Comal County, Texas; and
               Notice of Representation

Dear Mr. Prine:


        Pursuant to a telephone conversation myofficestaff had with one of the clerks at the
First Court ofAppeals yesterday, it is my understanding that a written request could be sent
to the First CourtofAppealsrequestingthe Clerk's RecordandReporter's Record. Wewere
advised that the records would be copied onto discs and could be mailed to our office by
including a self-addressed and stamped envelope provided to you.

      Thus, I respectfully request such discs which include the Clerk's Record and
Reporter's Record filed inthe above styled andnumbered appeal case. Also, I haveenclosed
a self-addressed and stamped envelope as instructed.

         Thank you for your assistance with this matter. If you have any questions or need
anything further, please give our office a call.




FBS/dl
c: Henry L. Maher - Via email: henrylmaher(a).gmail.com
  James Bettersworth
Lawjpljjce of Frank B. Suhr-
Attorneys At Law
473 S. Seguin Ave, Ste. 100
New Braunfels, Texas 78130 •                IFIRST COURT OF AFPEAl.51
                                            1F HOUSTON. TEXA.R            |
                                                  MAY 2 8 2015
                                              CHRISTOPHER A. F«NE
                                            lCLERK,
                               7G02206B33             Jlil|,|ii|)iiiHM.|l|ii,..ta.||Hj|l,tinH5rvi)ji.i.)t|..^<i